134 Ga. App. 806 (1975)
216 S.E.2d 666
MALIN
v.
JAGGERS.
50319.
Court of Appeals of Georgia.
Argued March 10, 1975.
Decided May 13, 1975.
Phillips Slotin, for appellant.
Daniel C. B. Levy, for appellee.
QUILLIAN, Judge.
"Issues of negligence, including the related issues of assumption of risk, lack of ordinary care for one's own safety, lack of ordinary care in avoiding the consequences of another's negligence and comparative negligence, are ordinarily not susceptible of summary adjudication whether for or against the plaintiff or the defendant, but must be resolved by a trial in the ordinary manner." Wakefield v. A. R. Winter Co., 121 Ga. App. 259 (174 SE2d 178).
Furthermore, "While opinion evidence adduced by *807 the respondent is sufficient to preclude the grant of a summary judgment ... it does not follow that the introduction of opinion evidence by the movant will authorize the grant of a summary judgment." Harrison v. Tuggle, 225 Ga. 211, 213 (167 SE2d 395).
A thorough review of the proof offered on defendant's motion for summary judgment reveals that the trial judge did not err in overruling such motion.
Judgment affirmed. Pannell, P. J., and Clark, J., concur.